Title: To Thomas Jefferson from Robert Williams, 21 December 1807
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Miss Terr Town of Washington Der 21st. 1807.
                        
                        Your letter of the 1st. Nov. I have recd. acknowledging the receipt of my several letters within this
                            year—I have nothing new to inform—All things are going on well very well—you will See by the inclosed how our Legislature
                            Started— Tho’ the materials are So discordant we are not to expect much—but 3
                            of the Council attend, and so many of the members are absent by Sickness &c. That I expect they will adjourn for a
                            few weeks—accept my high respects
                        
                        
                            Robert Williams
                            
                        
                    